

	

		III

		109th CONGRESS

		1st Session

		S. RES. 120

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2005

			Ms. Snowe (for herself,

			 Mr. Kerry, Mr.

			 Talent, Mr. Vitter,

			 Mr. Cornyn, Mr.

			 Coleman, Mr. Burns,

			 Mr. Bond, Mr.

			 Allen, Mr. Isakson, and

			 Ms. Landrieu) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring small businesses during the Small

		  Business Administration's National Small Business Week, the week beginning

		  April 24, 2005.

	

	

		Whereas

			 America’s 25,000,000 small businesses have fueled the Nation’s economy,

			 creating more than 3/4 of all new jobs and accounting for

			 more than 50 percent of the Nation's gross domestic product;

		Whereas

			 small businesses are the Nation’s innovators, advancing technology and fueling

			 the economic growth and productivity;

		Whereas

			 the Small Business Administration has been a critical partner in the success of

			 the Nation’s small businesses and these businesses' continued economic

			 growth;

		Whereas

			 the mission of the Small Business Administration is to maintain and strengthen

			 the Nation’s economy by aiding, counseling, assisting, and protecting the

			 interests of small businesses and by helping families and small businesses

			 recover from natural disasters;

		Whereas

			 the Small Business Administration has helped small businesses access critical

			 lending opportunities, protected small businesses from excessive Federal

			 regulatory enforcement, played a key role in ensuring full and open competition

			 for government contracts, and improved the economic environment in which small

			 businesses compete;

		Whereas

			 the Small Business Administration, which was established in 1953, has also

			 provided valuable service to small businesses through financial assistance,

			 technical assistance, procurement assistance, small business advocacy, and

			 disaster recovery assistance;

		Whereas

			 for over 50 years the Small Business Administration has helped approximately

			 22,000,000 Americans start, grow, and expand their businesses and has placed

			 almost $250,000,000,000 in loans and venture capital financing into the hands

			 of entrepreneurs;

		Whereas

			 the Small Business Administration has helped millions of entrepreneurs achieve

			 the American dream of owning a small business; and

		Whereas

			 the Small Business Administration will mark National Small Business Week, the

			 week beginning April 24, 2005: Now, therefore, be it

		

	

		That the Senate—

			(1)honors small businesses during the Small

			 Business Administration's National Small Business Week, the week beginning

			 April 24, 2005;

			(2)supports the purpose and goals of National

			 Small Business Week; and

			(3)commends the Small Business Administration

			 and the Small Business Administration’s resource partners—

				(A)for their work, which has been critical in

			 helping the Nation’s small businesses grow and develop; and

				(B)for being key players in the Nation’s

			 economic vitality.

				

